Third District Court of Appeal
                               State of Florida

                            Opinion filed July 8, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-447
                        Lower Tribunal No. 97-28661-B
                             ________________


                            Duane Isaac Walker,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

      Duane Isaac Walker, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and SCALES, JJ.

      PER CURIAM
         On April 22, 2015, this Court issued an opinion denying Duane Isaac

Walker’s appeal from an Order Denying Defendant’s Motion to Correct Sentence.

Our opinion contained an order to show cause why Walker should not be

prohibited from filing with this Court any further pro se appeals, petitions,

motions, or other proceedings related to his criminal sentencing in circuit court

case number 97-28661.

         Walker did not timely file a response to our April 22, 2015 order.

Accordingly, we conclude that Walker has not demonstrated good cause to justify

further pro se filings of appeals, petitions, motions, or other proceedings with this

Court.

         We must balance Walker’s pro se right of access to courts with the Court’s

need to devote its finite resources to legitimate appeals. State v. Spencer, 751 So.
2d 47, 48 (Fla. 1999) (“[D]enying a pro se litigant the opportunity to file future

petitions is a serious sanction, especially where the litigant is a criminal defendant .

. .”). Accordingly, after an order to show cause and an opportunity to answer, a

court may prevent such further filings. Id.

         It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse to accept further pro se filings related to case number 97-

28661; provided, however, that filings related to case number 97-28661 may be




                                            2
accepted by the Clerk if such filings have been reviewed and signed by an attorney

who is a licensed member of the Florida Bar in good standing.

      Any further and unauthorized pro se filings by Walker will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3